     Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 1 of 20



                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO


FRANCISCO ALATORRE

       Plaintiff,

v.                                                    No. 2:20-CV-00091-GJF-GBW

NEW MEXICO STATE UNIVERSITY,
ENRICO PONTELLI, and DENNIS
GIEVER, as employees of New Mexico
State University

       Defendants.


          JOINT STATUS REPORT AND PROVISIONAL DISCOVERY PLAN

       Pursuant to FED. R. CIV. P. 26(f), a telephonic meeting was held on March 12, 2020 at

11:00 a.m. and was attended by:

       Erika E. Anderson
       Law Offices of Erika E. Anderson
       2025 Rio Grande Blvd. N.W
       Albuquerque, NM 87104
       (505) 944-9039 / (505) 243-3534 Fax
       erika@eandersonlaw.com
       Counsel for Plaintiff

       Bradley A. Springer
       Alan J. Dahl
       Mynatt Martinez Springer, P.C.
       P.O. Box 2699
       Las Cruces, NM 88004
       (575) 524-8812 / (575) 524-0726 Fax
       bas@mmslawpc.com
       ajd@mmslawpc.com
       Counsel for Defendants
      Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 2 of 20



                                    NATURE OF THE CASE

       This is a civil action arising under Title VII of the Civil Rights Act of 1964

(hereinafter “Title VII”), the Americans with Disabilities Act (hereinafter “ADA”), the Family

and Medical Leave Act (hereinafter “FMLA”), the New Mexico Whistleblower Protection Act

(hereinafter “NMWPA”), and the New Mexico Human Rights Act (hereinafter “NMHRA) based

upon discrimination and interference with rights in violation of the ADA and the NMHRA; and

for interference with rights in violation of the FMLA. Plaintiff brings claims against Defendants

New Mexico State University (hereinafter “NMSU”), Enrico Pontelli (hereinafter “Pontelli”), and

Dennis Giever (hereinafter “Giever”).

             AMENDMENTS TO PLEADINGS AND JOINDER OF PARTIES

       Plaintiff does not anticipate filing any amendments to the pleadings or joining any

additional parties at this time. Plaintiff should be allowed until April 2, 2020, to move to amend

the pleadings and until April 2, 2020, to join additional parties in compliance with the requirements

of Fed. R. Civ. P. 15(a).

       Defendants do not anticipate filing any amendments to the pleadings or joining any

additional parties at this time. Defendants should be allowed until April 16, 2020, to move to

amend the pleadings and until April 16, 2020, to join additional parties in compliance with the

requirements of Fed. R. Civ. P. 15(a).

                                         STIPULATIONS

       The parties hereby stipulate and agree that venue is properly laid in this District. The

parties also stipulate that the United States District Court for the District of New Mexico has

jurisdiction of the parties and the subject matter.




                                                 -2-
     Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 3 of 20



                                PLAINTIFF'S CONTENTIONS

       Dr. Alatorre was terminated from NMSU because he engaged in a protected activity. This

activity included reporting unlawful discriminatory practices and misconduct within NMSU’s

Department of Criminal Justice (hereinafter “DCJ”). Consequently, following Dr. Alatorre’s

reports of Departmental misconduct, Dr. Alatorre received notice that he was not only denied

promotion and tenure, but also that his contract for employment would not be renewed. This

decision was the result of unlawful retaliation against Dr. Alatorre.

       Dr. Dennis Giever, Dr. Alatorre’s then department head, has been personally aware of Dr.

Alatorre’s need for an accommodation since August of 2017. When Dr. Giever failed to assist Dr.

Alatorre in obtaining or arranging any reasonable accommodation, Dr. Alatorre sought help from

NMSU’s Office of Institutional Equity (hereinafter “OIE”) in October of 2017.

       Dr. Alatorre filed an official ADA Petition for Accommodation on October 30, 2017.

Despite Dr. Alatorre’s repeated requests in the fall of 2017, he received no reasonable

accommodation from NMSU or the Department until March of 2018. The interference and

unreasonable delay in providing Dr. Alatorre with a reasonable accommodation worsened his

condition.

       Ultimately, Dr. Alatorre’s termination was the unlawful result of both retaliation and

discrimination. Dr. Alatorre’s termination was in violation of state and federal statutes, including

but not limited to, the NMHRA, the ADA, and Title VII, prohibiting retaliation and

discrimination. Plaintiff has been diagnosed with post-traumatic stress disorder. Based upon this

diagnosis, he is entitled to protection from discrimination based on his disability and to

the provision of reasonable accommodation of his disability at work under the Americans with

Disabilities Act (ADA), 42 U.S.C. §§ 12111(9)(B), 12112(b)(5)(A).



                                                -3-
      Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 4 of 20



        Plaintiff’s professional success and growth at NMSU is documented extensively with

reports from his Promotion and Tenure Committee (hereinafter “Committee”), Department

Heads, appraisals, and peer and student evaluations. In April of 2015, in response to an NMSU-

ordered investigation of problems within the Department, the College hired external consultants

(hereinafter “Consultants”), to investigate claims of a pervasive and hostile work environment in

the   Department. Department      faculty   members        were “urged   to   participate” in   the

Consultants’ investigation by the College Dean’s office.

        During the Consultants’ investigation, Plaintiff met with the Consultants multiple

times and reported extensive problems occurring within the Department, including a pervasive

and hostile work environment created by misconduct engaged in by Plaintiff’s colleagues. Despite

being discouraged by his Department Head to report any misconduct, Plaintiff fully cooperated

with the Consultants’ investigation and reported misconduct by other faculty members in direct

violation of Title IX, 20 U.S.C. § 1681; unprofessional and hostile behavior amongst senior faculty

toward junior faculty regarding tenure and funding; and curricular changes made against the

students’ best interests.

        The Consultants’ report produced findings of “the appearance of retaliation against

members of the unit for raising questions” and a “consistent practice of denigration of colleagues

among the faculty.” The Consultants’ report also recommended appointment of external

mentoring Committees for all untenured faculty. On April 17, 2015, in a meeting with then-

Dean of the College, Dr. Slaton, Plaintiff vocalized his fear of retaliation from other faculty

members, stating that he was concerned that his transparency in reporting departmental and faculty

misconduct would have negative repercussions on his promotion and tenure.

        That same month, Plaintiff reported an incident between Dr. Keys, who is a male senior

faculty member, and a female graduate student to NMSU Office of Institutional Equity

                                               -4-
      Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 5 of 20



(hereinafter “OIE”) to Dean Slaton. Plaintiff reported that Dr. Keys made crude and suggestive

comments to the graduate student that were in direct violation of Title IX. Plaintiff was not present

at the incident, but he reported it on behalf of the graduate student and in compliance with

NMSU policy. Plaintiff also reported this incident to former Dean Slaton and the Consultants.

        At that time, Dr. Keys was a member of Plaintiff’s Committee, responsible for determining

whether Plaintiff would be promoted and granted tenure at NMSU. Fearing retaliation for his

reporting, Plaintiff requested from the Dean and Department Head a transfer, a mid-probation

review, and a new set of external mentors for his Committee.

        An external Committee was appointed. On April 29, 2015, Dr. Keys sent an email to

several faculty members, including Plaintiff, recommending termination of faculty within the

Department, and implying that Plaintiff be terminated for reporting misconduct. In May of 2015,

Plaintiff assisted in an investigation regarding discriminatory behavior by Department faculty

members, including Dr. Keys. Dr. Keys was aware of Plaintiff’s assistance in the investigation and

Plaintiff’s   reports   of   misconduct,   including   reports   directly   against   Dr.   Keys. In

November of 2015, Plaintiff testified in an OIE case between then-Department Head Dr. Posadas

and another member of Department faculty. At the time, an OIE staff member told Plaintiff

that Plaintiff was the only witness in the case and that Dr. Posadas would have access to his

testimony. In March of 2016, Dr. Keys requested that Plaintiff support Dr. Keys’ efforts to

reinstate Dr. Posadas as Department Head, in clear contradiction of the recommendations of the

Consultants’ report, but Plaintiff declined.

        In April of 2016, Defendant Pontelli, who had meanwhile been appointed Dean of the

College, dismissed the external Committee and re-appointed Dr. Keys to the Committee, despite

having been told of Plaintiff’s fears of retaliation from Dr. Keys. In May of 2016, less than two (2)

months after Plaintiff refused to sign Dr. Keys’ letter and just two (2) weeks after Dr. Keys was

                                                -5-
     Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 6 of 20



reinstated to Plaintiff’s Committee, the Committee issued a report misrepresenting and disparaging

Plaintiff’s scholarship work, showing a drastic change from previous years’ reports.

In response, the new Department Head, Dr. Ketelaar, issued an independent evaluation of

Plaintiff’s promotion and tenure candidacy, indicating that Dr. Ketelaar had trouble understanding

or endorsing the Committee’s concerns because they were so contradictory to previous

years’ positive reports about Plaintiff’s performance.

       With Dr. Keys as chair, the Committee issued their 2017 report on Plaintiff in

March 2017. The 2017 report further disparaged Plaintiff’s scholarship. However, the report

omitted six (6) pieces of Plaintiff’s scholarly achievement that had been previously acknowledged

in the 2013, 2014 and 2015 reports, as well as two (2) new pieces of scholarship relevant to the

2017 report, for a total of eight (8) omissions. Immediately after the Committee issued its

2017 report, Plaintiff reached out to Defendant Pontelli with concerns of retaliation. The

omissions in the Committee’s 2017 report were an inconsistent application of NMSU and

College policies, including the Administrative Rules and Procedures of Promotion and Tenure

Policies and Procedures and the New Mexico State University Department of Criminal Justice

Functions and Criteria for Faculty Evaluation, Promotion and Tenure.

       With Defendant Pontelli’s knowledge, in June 2017, Plaintiff filed three (3) grievances with

the OIE for faculty misconduct against Dr. Keys and other faculty members, alleging unlawful

discriminatory    behavior,    including     retaliation   and   discrimination on     the   basis

of disability, national origin, ancestry and race. In August of 2017, Defendant Giever, who had

meanwhile been appointed Department Head, became aware of Plaintiff’s protected disability

when Plaintiff requested accommodation of it from Defendant Giever.

       Defendant Giever, however, indicated that he would not grant Plaintiff’s request for

accommodation. Accordingly, Plaintiff was forced to submit a formal ADA Petition for

                                               -6-
      Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 7 of 20



Accommodation to the OIE in October of 2017. In November 2017, Defendant Giever provided

Plaintiff with his Department Head Appraisal for Academic Year August 15, 2016 through August

13, 2017. In his appraisal, Defendant Giever did not follow NMSU’s policy regarding allocation

of effort.

        Rather   than assessing Plaintiff based     upon   the   approved allocation   of   effort

form, Defendant Giever established new rules and made decisions with retroactive effect, resulting

in an unreasonable, unfair, and biased appraisal. The OIE did not respond to Plaintiff’s formal

request for accommodation of his disability, although Plaintiff’s medical provider was actively

engaged with the OIE and provided appropriate documentation clarifying Plaintiff’s needs. On

January 17, 2018, Plaintiff was forced to take leave under the FMLA, 29 U.S.C. § 2611 et seq.,

until March 22, 2018.

        On January 22, 2018, just five (5) days after Plaintiff began his FMLA leave,

Defendant Pontelli informed Plaintiff that neither Defendant Pontelli nor the Committee would

support Plaintiff’s application for promotion and tenure. On March 14, 2018, nearly six (6) months

after Plaintiff submitted the accommodation request to the OIE and nearly eight (8) months

after Plaintiff first requested accommodation from Defendant Giever, the OIE granted Plaintiff’s

accommodation request, but indicated that it would only be fulfilled in the Fall 2018 semester.

        Two (2) weeks later, on March 27, 2018, Defendant Giever notified Plaintiff that Plaintiff

would no longer instruct the Spring 2018 CJ591 Directed Readings course. On May 2, 2018,

Plaintiff received notification that his contract would not be renewed and that his final date of

employment with NMSU would be May 14, 2019. One week later, on May 9, 2018,

Defendant Giever threatened Plaintiff with disciplinary action, including earlier termination of

employment, unless Plaintiff signed a 2017-2018 allocation of effort form.



                                                  -7-
      Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 8 of 20



        Plaintiff refused to sign the form, because it falsely listed Plaintiff’s teaching allocation as

zero percent (0%) for the Spring 2018 semester. In fact, during the Spring 2018 semester, Plaintiff

had been assigned two (2) courses, for a total course load of ten percent (10%), even though

Plaintiff was on FMLA leave for a portion of that semester. Plaintiff informed Defendant Giever

multiple times that signing the form with a 0% teaching allocation would be fraudulent and would

misrepresent Plaintiff’s efforts for the academic year.

        In August of 2018, Plaintiff requested reasonable accommodation for the Spring 2019

semester, which the OIE only approved in November 2018. Again, despite Plaintiff’s and his

medical provider’s active engagement and prompt responses to requests by the OIE for appropriate

documentation regarding Plaintiff’s needs, the OIE again failed to respond expeditiously and

created unreasonable delays that put an undue burden on Plaintiff’s attempts to work despite his

protected disability.

        On May 14, 2019, Plaintiff’s contract with NMSU ended. As of the date of termination of

Plaintiff’s employment with NMSU, Plaintiff’s OIE claim against Dr. Keys and other faculty

members for retaliation and discrimination was still pending. Prior to filing this action,

Plaintiff filed a timely administrative complaint with the New Mexico Human Rights Bureau,

which issued a right-to-sue letter to Plaintiff.

                                DEFENDANTS’ CONTENTIONS

        Defendants deny the allegations contained in the Plaintiff’s Complaint. Plaintiff cannot

make a prima facie case of discrimination, retaliation, or interference of rights under any of the

state or federal laws upon which he relies. NMSU’s decision not to offer Plaintiff promotion and

tenure was a legitimate business decision and was not discriminatory in nature. Simply put,

Plaintiff’s scholarly work was unsatisfactory and did not warrant promotion and tenure or renewal

of his contract..

                                                   -8-
      Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 9 of 20




                             PROVISIONAL DISCOVERY PLAN

       The parties jointly propose to the Court the following discovery plan:

Plaintiff’s Witnesses:

Plaintiff may depose or call the following witnesses to testify:
1.    Francisco Alatorre
      c/o Erika E. Anderson
      Law Offices of Erika Anderson
      2025 Rio Grande Blvd N.W.
      Albuquerque, NM 87104
      (505) 944-9039 / (505) 243-3534 Fax
      erika@eandersonlaw.com

       Dr. Alatorre is the Plaintiff in this matter and is expected to testify regarding the allegations
       contained in the Complaint and his damages.

 2.    Viridiana Valadez
       New Mexico State University Graduate Student
       Address Unknown
       (575) 517-9113
       vvaladez@fyinm.org

       Ms. Valadez in expected to testify regarding discrimination that Dr. Alatorre reported to
       Defendant NMSU, which lead to discrimination and retaliation against Dr. Alatorre. Ms.
       Valadez is also expected to testify regarding any other relevant matters of which she has
       personal knowledge.

 3.    Dr. Bill Corbett
       New Mexico State University Department of Criminal Justice Colleague of Plaintiff
       Address Unknown
       (575) 646-4352
       wcorbett@ad.nmsu.com
       Dr. Corbett is expected to testify regarding his knowledge of Dr. Key’s discriminatory
       behavior against Dr. Alatorre. Dr. Corbett is also expected to testify regarding any other
       relevant matters of which he has personal knowledge.

 4.    Dr. Andrea Joseph
       New Mexico State University Department of Criminal Justice Colleague of Plaintiff
       Address Unknown
       (575) 646- 3316
       ajoseph@nmsu.edu


                                                 -9-
      Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 10 of 20



       Dr. Joseph is expected to testify regarding her knowledge of discriminatory behavior
       against Dr. Alatorre. Dr. Joseph is also expected to testify regarding any other relevant
       matters of which he has personal knowledge.

5.     Dr. Christina Slaton
       Former New Mexico State University Dean
       Address Unknown
       (575) 646-4935
       slatocd@nmsu.edu
       Dr. Slaton is expected to testify regarding the appointment of external consultants to
       investigate DCJ department concerns. Dr. Slaton is also expected to testify regarding DCJ
       department concerns and misconduct that were brought to her attention. Dr. Slaton is also
       expected to testify regarding any other relevant matters of which she has personal
       knowledge.

6.     Dr. Tim Ketelaar
       Former head of the New Mexico State University Department of Criminal Justice
       Address Unknown
       (575) 405-3729
       ketelaar@ad.nmsu.edu

       Dr. Ketelaar is expected to testify regarding his time as Dr. Alatorre’s interim department
       head and his strong dissent from the 2016 P&T committee letter. Dr. Ketelaar is also
       expected to testify regarding any other relevant matters of which he has personal
       knowledge.

 7.    C.K. Gunsalus
       External Consultants commissioned by Dean Slaton
       Address Unknown
       ckg@gunsalus.net
       Phone Number Unknown

       C.K. Gunsalus conducted the NMSU DCJ assessment in April 2015 and is expected to
       testify in accordance with the finding of a number of departmental concerns. C.K. Gunsalas
       is also expected to testify regarding any other relevant matters of which she has personal
       knowledge.

  8. Dr. Noel Kilgariff
     Dr. Alatorre’s medical provider
     Address Unknown
     (480) 980-1834
     noelgkilgariff@yahoo.com

       Dr. Kilgariff was Dr. Alatorre’s treating physician and is expected to testify regarding her
       witnessing Dr. Alatorre’s medical condition deteriorate due to NMSU’s adverse
       environment and misconduct toward Dr. Alatorre. Dr. Kilgariff is also expected to testify
       regarding any other relevant matters of which she has personal knowledge.

                                              - 10 -
    Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 11 of 20




   9. Carlos Alatorre
      Dr. Alatorre’s brother
      c/o Erika E. Anderson
      Law Offices of Erika Anderson
      2025 Rio Grande Blvd N.W.
      Albuquerque, NM 87104
      (505) 944-9039 / (505) 243-3534 Fax
      erika@eandersonlaw.com

      Carlos Alatorre is expected to testify regarding his knowledge of the Complaint and Dr.
      Alatorre’s damages.

   10. Kathy Reed
       New Mexico State University Student
       Address Unknown

      Ms. Reed is expected to testify regarding her knowledge of the Complaint and her
      experience with Dr. Alatorre as her professor.

      1.     Any witness revealed or identified through discovery.

      2.     Any witness for impeachment or rebuttal.

      3.     Any witness necessary for authentication.

      4.     Any witness identified by Defendants.

Defendants’ Witnesses:

   1. Enrico Pontelli
      c/o Mynatt Martinez Springer P.C.
      Bradley A. Springer
      Alan J. Dahl
      P.O. Box 2699
      Las Cruces, NM 88004-2699
      (575) 524-8812
      bas@mmslawpc.com
      ajd@mmslawpc.com

      Dr. Pontelli is the Dean of the College of Arts and Sciences at NMSU. He is expected to
      testify concerning the circumstances giving rise to this action, including his decision not to


                                              - 11 -
 Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 12 of 20



   support Mr. Alatorre’s application for promotion and tenure due to unsatisfactory
   scholarship.


2. Dennis Giever
   c/o Mynatt Martinez Springer P.C.
   Bradley A. Springer
   Alan J. Dahl
   P.O. Box 2699
   Las Cruces, NM 88004-2699
   (575) 524-8812
   bas@mmslawpc.com
   ajd@mmslawpc.com

   Dr. Giever is the Head of the Department of Criminal Justice at NMSU. He is expected to
   testify concerning the circumstances giving rise to this action, including his decision not to
   support Mr. Alatorre’s application for promotion and tenure due to unsatisfactory
   scholarship.

3. NMSU Designee(s)
   c/o Mynatt Martinez Springer P.C.
   Bradley A. Springer
   Alan J. Dahl
   P.O. Box 2699
   Las Cruces, NM 88004-2699
   (575) 524-8812
   bas@mmslawpc.com
   ajd@mmslawpc.com

   NMSU anticipates calling at least one Rule 30(b)(6) witness to testify concerning the
   University, its policies and procedures, the Criminal Justice Department and its internal
   policies and procedures and the expectations of tenure-track faculty.

4. Lauri Millot
   c/o Mynatt Martinez Springer P.C.
   Bradley A. Springer
   Alan J. Dahl
   P.O. Box 2699
   Las Cruces, NM 88004-2699
   (575) 524-8812
   bas@mmslawpc.com
   ajd@mmslawpc.com

   Ms. Millot is the former Executive Director of NMSU’s Office of Institutional Equity. She
   is expected to testify concerning the circumstances giving rise to this action, including the
   leave and accommodations provided to Mr. Alatorre.


                                           - 12 -
 Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 13 of 20




5. Jeff Amato
   c/o Mynatt Martinez Springer P.C.
   Bradley A. Springer
   Alan J. Dahl
   P.O. Box 2699
   Las Cruces, NM 88004-2699
   (575) 524-8812
   bas@mmslawpc.com
   ajd@mmslawpc.com

   Dr. Amato is an NMSU professor and a former member of Dr. Alatorre’s Promotion and
   Tenure Committee. He is expected to testify concerning the circumstances giving rise to
   this action, including the unsatisfactory scholarship of Dr. Alatorre.

6. Brenda Benefit
   c/o Mynatt Martinez Springer P.C.
   Bradley A. Springer
   Alan J. Dahl
   P.O. Box 2699
   Las Cruces, NM 88004-2699
   (575) 524-8812
   bas@mmslawpc.com
   ajd@mmslawpc.com

   Dr. Benefit is an NMSU professor and a former member of Dr. Alatorre’s Promotion and
   Tenure Committee. She is expected to testify concerning the circumstances giving rise to
   this action, including the unsatisfactory scholarship of Dr. Alatorre.

7. Timothy Ketelaar
   c/o Mynatt Martinez Springer P.C.
   Bradley A. Springer
   Alan J. Dahl
   P.O. Box 2699
   Las Cruces, NM 88004-2699
   (575) 524-8812
   bas@mmslawpc.com
   ajd@mmslawpc.com

   Dr. Ketelaar is the former Interim Department Head of the NMSU Department of Criminal
   Justice. He is expected to testify concerning the circumstances giving rise to this action.




                                         - 13 -
 Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 14 of 20



8. David Keys
   c/o Mynatt Martinez Springer P.C.
   Bradley A. Springer
   Alan J. Dahl
   P.O. Box 2699
   Las Cruces, NM 88004-2699
   (575) 524-8812
   bas@mmslawpc.com
   ajd@mmslawpc.com

   Dr. Keys is an NMSU Professor and a member of Dr. Alatorre’s Promotion and Tenure
   Committee. He is expected to testify concerning the circumstances giving rise to this
   action.

9. Heinz Nakotte
   c/o Mynatt Martinez Springer P.C.
   Bradley A. Springer
   Alan J. Dahl
   P.O. Box 2699
   Las Cruces, NM 88004-2699
   (575) 524-8812
   bas@mmslawpc.com
   ajd@mmslawpc.com

   Dr. Nakotte is an NMSU Professor and a member of Dr. Alatorre’s Promotion and Tenure
   Committee. He is expected to testify concerning the circumstances giving rise to this
   action.

10. Dulcinea Lara
    c/o Mynatt Martinez Springer P.C.
    Bradley A. Springer
    Alan J. Dahl
    P.O. Box 2699
    Las Cruces, NM 88004-2699
    (575) 524-8812
    bas@mmslawpc.com
    ajd@mmslawpc.com

   Dr. Lara is an NMSU Professor and a member of Dr. Alatorre’s Promotion and Tenure
   Committee. He is expected to testify concerning the circumstances giving rise to this
   action.




                                        - 14 -
 Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 15 of 20



11. Toni Lavor
    c/o Mynatt Martinez Springer P.C.
    Bradley A. Springer
    Alan J. Dahl
    P.O. Box 2699
    Las Cruces, NM 88004-2699
    (575) 524-8812
    bas@mmslawpc.com
    ajd@mmslawpc.com

   Ms. Lavor is a human resources specialist for NMSU. She is expected to testify concerning
   the circumstances giving rise to this action including the leave sought and granted to Dr.
   Alatorre.

12. Ralph Lucero
    c/o Mynatt Martinez Springer P.C.
    Bradley A. Springer
    Alan J. Dahl
    P.O. Box 2699
    Las Cruces, NM 88004-2699
    (575) 524-8812
    bas@mmslawpc.com
    ajd@mmslawpc.com

   Mr. Lucero is a human resources director at NMSU. He is expected to testify concerning
   the circumstances giving rise to this action including the accommodations sought and
   granted to Dr. Alatorre.

13. Brook G. Milligan
    c/o Mynatt Martinez Springer P.C.
    Bradley A. Springer
    Alan J. Dahl
    P.O. Box 2699
    Las Cruces, NM 88004-2699
    (575) 524-8812
    bas@mmslawpc.com
    ajd@mmslawpc.com

   Dr. Milligan is a professor at NMSU and former chair of the College of Arts and Sciences
   Faculty Affairs Committee. She is expected to testify concerning the circumstances giving
   rise to this action including Dr. Alatorre’s unsatisfactory scholarship.




                                         - 15 -
     Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 16 of 20



   14. Angela M. Velasco
       c/o Mynatt Martinez Springer P.C.
       Bradley A. Springer
       Alan J. Dahl
       P.O. Box 2699
       Las Cruces, NM 88004-2699
       (575) 524-8812
       bas@mmslawpc.com
       ajd@mmslawpc.com

       Ms. Velasco is an equity officer for the NMSU Office Institutional Equity. She is expected
       to testify concerning the circumstances giving rise to this action including accommodations
       sought and granted to Dr. Alatorre.

   15. Any witnesses identified through discovery.

   16. Any witnesses for impeachment or rebuttal.

   17. Any witnesses necessary for authentication.

   18. Any witnesses identified by the Plaintiff.

Plaintiff’s Exhibits:

       Plaintiff is unable to determine all documents and exhibits he may use to support his claims.

At this time, Plaintiff expects the following documents, photographs or videos may be used at trial:

       1.      Any and all exhibits already disclosed through administrative proceedings,

               including but not limited to those before the New Mexico Human Rights Bureau

               and New Mexico State University’s Office of Institutional Equity.

       2.      Any and all records or documents which are relevant to the incidents which are the

               subject matter of Plaintiff’s Complaint.

       3.      Any exhibit necessary for impeachment.

       4.      Any exhibit identified through discovery.

       5.      Any exhibit identified by Defendants.

       6.      Any rebuttal exhibit.


                                               - 16 -
      Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 17 of 20




Defendants’ Exhibits:

         Defendants are unable to determine all documents and exhibits they may use to support

their defenses at this time. Defendants, however, expect that the following documents may be used

at a trial:

    1. Any and all documents relating to Dr. Alatorre’s scholarly work while at NMSU.

    2. Any and all documents relating to the review of Dr. Alatorre’s scholarly work by his

         peers and superiors while at NMSU.

    3. Any and all exhibits already disclosed through administrative proceedings, including but

         not limited to those before the New Mexico Human Rights Bureau and New Mexico

         State University’s Office of Institutional Equity.

    4. Any and all records or documents which are relevant to the incidents which are the

         subject matter of Plaintiff’s Complaint.

    5. Any exhibit necessary for impeachment.

    6. Any exhibit identified through discovery.

    7. Any exhibit identified by Plaintiff.

    8. Any rebuttal exhibit.

Plaintiff’s Experts:

         Plaintiff has not yet determined whether he will call expert witnesses to testify at trial in

this case. Plaintiff reserves the right to supplement this disclosure in accordance with the Court’s

Orders, the Federal Rules of Civil Procedure and the Local Rules of the District.

Defendants’ Experts:

         Defendants have not identified who they will call as expert witnesses at trial in this case.

Defendants anticipate, however, calling an expert in promotion and tenure within the field of
                                                - 17 -
     Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 18 of 20



academia as well as an expert to assess the alleged damages. Defendants reserve the right to

supplement this disclosure in accordance with the Court’s Orders, the Federal Rules of Civil

Procedure and the Local Rules of the District.

Discovery will be needed on the following subjects:

       Plaintiff’s claims and damages asserted in the Complaint, including but not limited to

discrimination, retaliation, and violations of the ADA and the NMHRA. Defendants’ defenses as

asserted in their Answer.

       Maximum of twenty-five (25) Interrogatories by each party to any other party. (Responses

due 30 days after service).

       Maximum of twenty-five (25) Requests for Production by each party to any other party.

(Responses due 30 days after service).

       Maximum of twenty-five (25) Requests for Admission by each party to any other party.

(Response due 30 days after service).

       Maximum of ten (10) depositions by Plaintiff and ten (10) by Defendants, excluding

experts.

       Each deposition, other than of parties, will be limited to a maximum of four (4) hours unless

extended by agreement of parties.

       Reports from retained experts under Rule 26(a)(2) due:

               from Plaintiff by:       June 30, 2020

               from Defendants by: July 31, 2020

       Supplementation under Rule 26(e) due within thirty (30) days of discovery of the

information.

       All discovery commenced in time to be complete by August 31, 2019.



                                                 - 18 -
     Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 19 of 20



                                       PRETRIAL MOTIONS

       Plaintiff has not yet determined whether she will be filing a Motion for Summary

Judgment. Plaintiff anticipates that prior to trial she will file Motions in Limine and if appropriate,

a Daubert Motion. Plaintiff may also file any other discovery or pretrial motion that becomes

necessary during the course of litigation.

       Defendants intend to file: Motion for Summary Judgment; Motions in Limine, and

Daubert Motions.

                                   ESTIMATED TRIAL TIME

       The parties estimate trial will require five (5) days.

            This is a non-jury case.

       __x__ This is a jury case.

       The parties request a pretrial conference on______________-.

                                          SETTLEMENT

       The possibility of settlement in this case is considered fair. The parties request a settlement

conference no later than August 31, 2020.

                                          EXCEPTIONS

       No exceptions exist.




                                                - 19 -
Case 2:20-cv-00091-GJF-GBW Document 11 Filed 03/18/20 Page 20 of 20



                           APPROVED WITHOUT EXCEPTIONS


                           By: /s/ Erika E. Anderson
                           Erika E. Anderson
                           Law Offices of Erika E. Anderson
                           2025 Rio Grande Blvd. N.W
                           Albuquerque, NM 87104
                           (505) 944-9039 / (505) 243-3534 Fax
                           erika@eandersonlaw.com
                           Counsel for Plaintiff


                           .


                           By: / Bradley A. Springer
                              Bradley A. Springer
                              Alan J. Dahl
                              Mynatt Martinez Springer, P.C.
                              P.O. Box 2699
                              Las Cruces, NM 88004
                              (575) 524-8812 / (575) 524-0726 Fax
                              bas@mmslawpx.com
                              ajd@mmslawpc.com
                              Counsel for Defendants




                               - 20 -
